Case 6:17-cv-06847-LJV-LGF Document 41 Filed 12/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

RICHARD ASLIN, KETURAH BIXBY, : Civil Action No. 6:17-cv-06847-LJV-LGF
JESSICA CANTLON, BENJAMIN HAYDEN, — :

SARAH HEILBRONNER, CELESTE KIDD,

BRADFORD MAHON, ELISSA NEWPORT and : ECF CASE

STEVEN PIANTADOSI, :

Plaintiffs,

. STIPULATION AND ORDER
-against- REGARDING SECOND AMENDED

UNIVERSITY OF ROCHESTER, JOEL
SELIGMAN, and ROBERT CLARK,

Defendants. % DEC 0 § 2c:

 

a 77 OX

 

WHEREAS Plaintiffs Richard Aslin, Keturah Bixby, Jessica Cantlon, Benjamin
Hayden, Sarah Heilbronner, Celeste Kidd, Bradford Mahon, Elissa Newport and Steven
Piantadosi (collectively, “Plaintiffs”) intend to move this Court, pursuant to Fed. R. Civ. P.
15(a)(2) for an Order granting Plaintiffs leave to file and serve a Second Amended Complaint
against Defendants University of Rochester, Joel Seligman, and Robert Clark (collectively,
“Defendants”);

WHEREAS Plaintiffs and Defendants have stipulated and the Court has ordered that
Plaintiffs shall file their motion for leave to serve a Second Amended Complaint on or before
December 6, 2019, that Defendants’ opposition motion to amend, if any, shall be filed on or
before January 3, 2020, and that Plaintiffs’ reply in further support of the motion to amend
shall be filed on or before January 13, 2020 (Dkt 40);

WHEREAS Defendants and Plaintiffs have agreed to a mediation on January 20,
2020:

NOW THEREFORE, Plaintiffs and Defendants hereby stipulate, subject to Court

approval that:
Case 6:17-cv-06847-LJV-LGF Document 41 Filed 12/05/19 Page 2 of 2

e Plaintiffs shall file their motion for leave to file and serve a Second Amended
Complaint on or before January 31, 2020;
e Defendants’ opposition to the motion to amend, if any, shall be filed on or
before February 14, 2020;
e Plaintiffs’ reply in further support of the motion to amend shall be filed on or
before February 21, 2020.
Facsimile or electronic signatures on this Stipulation are hereby deemed originals. No
provision of this Stipulation and Order shall be construed as a waiver of, and Plaintiffs and

Defendants hereby expressly reserve, any and all claims and defenses.

 

 

   

 

 

 

 

Dated: December 4, 2019 Dated: December 4, 2019
By: s/John F. McAllister By: ___s/Eric J. Ward

John F.O. McAllister Eric J. Ward
Ann Olivarius Meghan M. DiPasquale
Paul Peter Hughes Tony R. Sears
McALLISTER OLIVARIUS WARD GREENBERG HELLER &
63 Putnam Street REIDY
Saratoga Springs, NY 12866 1800 Bausch & Lomb Place
(518) 682-6802 Rochester, New York, 14604
jmeallister@mecolaw.com (585) 454-0700
aolivarius@mcolaw.com eward(@wardgreenberg.com
phughes@mcolaw.com mdipasquale(@wardgreenberg.com
Attorneys for Plaintiffs tsears(@wardereenbegr.com

 

Attorneys for Defendants

bpyvovid K

SO ORDERED

hl MJ) p>

- atk /—
HOW. LESUIE G. FOSCHIO
UNITE S MAGISTRATE JUDGE

72 fF
